[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO REQUIRE PLAINTIFF TO PREPARE QDRO (POST-JUDGMENT) AND COUNSEL FEES
This court having heard the evidence relating to plaintiff's motions to terminate periodic alimony (# 117.00) and to "determine value of final lump sum payment" (# 118.00) hereby denies the defendant's motion for preparation of a QDRO since she is receiving the lump sum of $168,662.50 and awards the defendant counsel fees of $1,512.50.
Grogins, J.